DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments regarding the Official Notice of claim 13, applicant is hereby directed to He et al. (US 2021/0204170 A1) within the current rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (Yu) (US 2021/0144198 A1).
As to claim 1, Yu discloses a method (Fig. 4A-5), comprising:
determining, by at least one computer processor, availability for allocation of resources of one or more geographically separated computing nodes (paragraph 17-20, 64) to facilitate meeting demand from a remote device for additional resources for tasks that do not have real-time or mission critical requirements (low priority tasks background tasks; paragraph 19, 66-70) while also meeting demand to perform primary tasks that have real-time or mission critical requirements of the one or more geographically separated computing nodes (primary communications tasks; paragraph 64);
 causing, by at least one computer processor, the one or more geographically separated computing nodes to automatically use available resources of the one or more geographically separated computing nodes to facilitate meeting the demand for additional resources for tasks that do not have real-time or mission critical requirements based on the determination (distributed tasks included in task queue based upon estimate determined excess processing budget; 432; paragraph 49, 64, 70); and
causing, by at least one computer processor, the one or more geographically separated computing nodes to cease or reduce use of resources currently being used for meeting the demand for additional resources for tasks that do not have real-time or mission critical requirements in order to meet the demand to perform the primary tasks that have real-time or mission critical requirements of the one or more geographically separated computing nodes (when estimated required processing load doesn’t have excess; paragraph 55-57 and/or interrupting low priority tasks when an urgent communication task is required; Fig. 5, paragraph 72-73).

As to claim 2, Yu discloses wherein the resources of the one or more geographically separated computing nodes used to facilitate meeting the demand for additional resources includes processing unit time (CPU processing; paragraph 19).

As to claim 3, Yu discloses wherein the resources of the one or more geographically separated computing nodes used to facilitate meeting the demand for additional resources includes data storage (paragraph 14, 65).

As to claim 7, Yu discloses wherein the one or more computing nodes are one or more cellular sites (paragraph 25, 37), the primary tasks of the one or more geographically separated nodes is telecommunications associated with the one or more cell sites (communication tasks over the cellular channels; paragraph 25, 37, 55, 58, 63) and the additional resources are for computing tasks other than telecommunication associated with the one or more cell sites (compute tasks vs. communication tasks; paragraph 17, 19, 48).

As to claim 8, Yu discloses wherein the one or more computing nodes include one or more of: local data centers, regional data centers, national data centers, computing devices and sensors (Fig. 1, paragraph 13-22, 40-41).

As to claim 9, Yu discloses wherein the additional resources are for one or more of:
video encoding, video decoding, audio encoding, audio decoding, graphics processing, graphics rendering, video analytics, computer vision, object recognition, location services, data caching (paragraph 14), augmented reality computing, virtual reality computing, distributed computing tasks, video or audio storage, data storage (paragraph 14), signal processing (paragraph 19), system modeling, simulations, machine learning, software application tasks (paragraph 48), computing tasks that are not mission-critical (paragraph 19, 70), computing tasks that do not have real-time requirements (paragraph 19, 70), and computing tasks that are lower priority than the primary tasks of the one or more geographically separated computing nodes (paragraph 19, 70).

As to claim 10, Yu discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor (Fig. 1-3), cause the at least one processor to perform:
receiving an indication of a demand for resources (paragraph 17-20, 49, 64, 70)
determining, for each of a plurality of cell sites, availability of a respective computing resource at the site (paragraph 17-20, 64) to perform computing for tasks that do not have real-time or mission critical requirements (low priority tasks background tasks; paragraph 19, 66-70) in addition to that which is used by the respective computing resource at the cell site to provide a level of telecommunications service by the cell site (communication tasks over the cellular channels; paragraph 25, 37, 55, 58, 63) that has real-time or mission critical requirements (primary communications tasks; paragraph 64);
selecting one or more cell sites of the plurality of cell sites based on the determined availability and the indication of the demand for resources (distributed tasks included in task queue based upon estimate determined excess processing budget; 432; paragraph 49, 64, 70); and
causing, for each selected cell site of the selected one or more cell sites, the selected cell site to perform computing by the respective computing resource at the selected cell site, to facilitate meeting the demand for resources (distributed tasks included in task queue based upon estimate determined excess processing budget; 432; paragraph 49, 64, 70), in addition to that which is used by the respective computing resource at the selected cell site to provide a level of telecommunications service by the cell site based on the determined availability of the respective computing resource at the selected cell site (paragraph 63-65).

As to claim 11, Yu discloses wherein causing the selected cell site to perform computing by the respective computing resource at the selected cell site in addition to that which is used by the respective computing resource at the selected cell site to provide a level of cellular telecommunications service includes:
causing the selected cell site to perform the computing based on one or more of: 
geographic location of a computing device from which the demand for resources originated (paragraph 71); urgency of the demand for resources (paragraph 72-73); priority of the demand for resources (paragraph 65-68); time of day of the demand for resources; maximum latency requirements associated with the demand for resources (paragraph 54, 65-71); a level of the determined availability of the respective computing resource at the cell site (paragraph 64); an account associated with a device from which the demand for resources originated; type of data associated with the demand for resources; and predicted availability of the selected cell site (estimated excess; paragraph 64-65).

As to claim 12, Yu disclose wherein the demand for resources includes a demand for one or more of: 
video encoding, video decoding, audio encoding, audio decoding, graphics processing, graphics rendering, video analytics, computer vision, object recognition, location services, data caching (paragraph 14), augmented reality computing, virtual reality computing, distributed computing tasks, video or audio storage, data storage (paragraph 14), signal processing (paragraph 19), system modeling, simulations, machine learning, software application tasks (paragraph 48), computing tasks that are not mission-critical (paragraph 19, 70), computing tasks that do not have real-time requirements (paragraph 19, 70), and computing tasks that are lower priority than the cellular telecommunications service by the cell site (paragraph 19, 70).

As to claim 15, Yu discloses wherein the determining availability includes:
continuously monitoring of a current level of telecommunication service demand to be met by the selected cell site (Fig. 4A-B, paragraph 54-57, 64);
continuously determining whether the current level of telecommunication service demand is being met by the selected cell site (Fig. 4A-B, paragraph 54-57, 64); and
determining the respective computing resource at the cell site is currently available to perform computing in addition to that which is used by the respective computing resource based on a determination that the current level of telecommunication service demand is being met by the selected cell site (Fig. 4A-B, paragraph 64, 54-57).

As to claim 16, Yu discloses wherein the determining availability further includes:
after determining the respective computing resource at the cell site is currently available to perform computing in addition to that which is used by the respective computing resource, determining the respective computing resource at the cell site is no longer currently available to perform computing in addition to that which is used by the respective computing resource based on a determination that the current level of telecommunication service demand is not able to be met if the respective computing resource continues to perform computing in addition to that which is used by the respective computing resource at the cell site to provide the level of cellular telecommunications service by the cell site  (when estimated required processing load doesn’t have excess; paragraph 5445-57 and/or interrupting low priority tasks when an urgent communication task is required; Fig. 5, paragraph 72-73).

As to claim 17, Yu discloses wherein the computing resource at the cell site is processing unit time (paragraph 19) and the determining availability includes determining activity level of one or more processing units at the cell site (paragraph 19, 27, 29, 54-57).

As to claim 18, Yu discloses wherein the computing resource is data storage (paragraph 14, 65) and the determining availability includes determining available additional storage capacity at the cell site (paragraph 14, 54-57, 65).

As to claim 19, Yu discloses wherein the computer-executable instructions, when executed by at least one processor, further cause the at least one processor to perform:
determining, for each of a plurality of data centers (paragraph 13, 15, 21, 59), availability of a respective computing resource at the data center to perform computing in addition to that which is used by the respective computing resource at the data center to provide a level of data service by the data center (paragraph 17-20, 54-57, 64);
selecting one or more data centers of the plurality of data centers based on the determined availability and the indication of the demand for resources (paragraph 16, 21, 49, 64, 70); and
causing, for each selected data center of the selected one or more data centers, the selected data center to perform computing by the respective computing resource at the selected data center in addition to that which is used by the respective computing resource at the selected data center to provide a level of data service by the data center by the selected data center based on the determined availability of the respective computing resource at the selected data center (distributed tasks included in task queue based upon estimate determined excess processing budget; 432; paragraph 49, 64, 70).

As to claim 20, Yu discloses wherein the computer-executable instructions, when executed by at least one processor, further cause the at least one processor to perform:
determining a respective computing resource at a particular cell site of the plurality of cell sites is no longer currently available to perform computing in addition to that which is used by the respective computing resource at the particular cell site to provide a level of cellular telecommunications service by the particular cell site based on a determination that a current level of telecommunication service demand is not able to be met if the respective computing resource at the particular cell site continues to perform computing in addition to that which is used by the respective computing resource at the particular cell site to provide the level of cellular telecommunications service by the particular cell site (when estimated required processing load doesn’t have excess; paragraph 55-57 and/or interrupting low priority tasks when an urgent communication task is required; Fig. 5, paragraph 72-73);
selecting an additional cell site of the plurality of cell sites which has been determined to have available resources to perform the computing in addition to that which is used by the respective computing resource at the particular cell site that is no longer currently available; and causing the additional cell site of the plurality of cell sites to perform the computing in addition to that which is used by the respective computing resource at the particular cell site that is no longer currently available (allocate based upon current processing budget; paragraph 20-21, 64-65, 72-73).

As to claim 21, Yu discloses a system (Fig. 1-3), comprising:
at least one computer processor (Fig. 2-3, paragraph 27-28); and
at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when executed by the at least one computer processor (Fig. 1-2, paragraph 64-66), cause the at least one computer processor to perform: 
continuously monitoring of a current level of telecommunication service demand to be met by a selected cell site (Fig. 4A-B, paragraph 54-57, 64);
continuously monitoring whether the current level of telecommunication service demand at the selected cell site is being met by the selected cell site (Fig. 4A-B, paragraph 54-57, 64);
continuously monitoring whether a current respective computing resource usage at the selected cell site is below a threshold (required excess threshold relative to the estimated load; paragraph 60, 64-65, 78-79, 90-91); and
determining a respective computing resource at the selected cell site is currently available to perform a service for tasks that do not have real-time or mission critical requirements in addition to that which is used by the respective computing resource to provide telecommunication service based on a determination that the current level of telecommunication service demand is being met by the selected cell site and a determination that the respective computing resource at the selected cell site is not at full capacity (Fig. 4A-B, paragraph 64, 54-57).

As to claim 22, Yu discloses wherein the service in addition to that which is used by the respective computing resource at the cell site is processor unit time for a computing task distributed among a plurality of geographically separated cell sites and data centers (paragraph 19, 27, 29, 54-57).

As to claim 23, Yu discloses wherein the service in addition to that which is used by the respective computing resource at the cell site is data storage distributed among a plurality of geographically separated cell sites and data centers  (paragraph 14, 54-57, 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of He et al. (He) (US 2021/0204170 A1).
As to claim 4, while Yu discloses wherein the determining availability for allocation of resources of the one or more geographically separated computing nodes incudes:
determining a processing resource of a computing node is available based on a determination that a central processing unit (CPU) of the computing node is idle (available CPU resources; paragraph 56, 64-65), they fail to specifically disclose wherein the processor is predicted to continue to be idle for a particular time period.
In an analogous art, He discloses a distributed computing system (Fig. 1-3; paragraph 14) which will determine the availability for allocation of resources of one or more geographically separated computing nodes (paragraph 23-25, 39, 71-73) by determining a processing resource of a computing node is available based on a determination that a central processing unit (CPU) of the computing node is idle (CPU processing resources; paragraph 14), wherein the processor is predicted to continue to be idle for a particular time period (future time period predicted to have available resources for a request; paragraph 25, 36-39, 69-72) so as to optimize resource usage by taking into account predicted future resource usage (paragraph 23, 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s system to include wherein the processor is predicted to continue to be idle for a particular time period, as taught in combination with He, for the typical benefit of optimizing resource usage by taking into account predicted future resource usage.

As to claim 5, while Yu discloses determining current resource availability at a cell site to provide cellular telecommunications service (see Yu at paragraph 25, 37, 55, 58, 63), they fail to specifically disclose receiving data indicative of usage history of the one or more geographically separated computing nodes to perform the primary tasks of the one or more geographically separated computing nodes, predicting availability for allocation of resources of the one or more geographically separated computing nodes using an artificial intelligence system that learns to predict availability based on the usage history to facilitate meeting demand of the remote device, and cause the one or more geographically separated computing nodes to automatically use resources of the one or more geographically separated computing nodes to facilitate meeting demand of the remote device based on the prediction using the artificial intelligence system.
In an analogous art, He discloses a distributed computing system (Fig. 1-3; paragraph 14) which will determine the availability for allocation of resources of one or more geographically separated computing nodes (paragraph 23-25, 39, 71-73) by receiving data indicative of usage history of the one or more geographically separated computing nodes to perform the primary tasks of the one or more geographically separated computing nodes (paragraph 34, 37, 39, 55, 69-70), predicting availability for allocation of resources of the one or more geographically separated computing nodes using an artificial intelligence system (paragraph 37) that learns to predict availability based on the usage history to facilitate meeting demand of the remote device (paragraph 34, 37, 39, 55, 69-70), and cause the one or more geographically separated computing nodes to automatically use resources of the one or more geographically separated computing nodes to facilitate meeting demand of the remote device based on the prediction using the artificial intelligence system (paragraph 23-25, 39, 71-73) so as to optimize resource usage by taking into account predicted future resource usage (paragraph 23, 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s system to include receiving data indicative of usage history of the one or more geographically separated computing nodes to perform the primary tasks of the one or more geographically separated computing nodes, predicting availability for allocation of resources of the one or more geographically separated computing nodes using an artificial intelligence system that learns to predict availability based on the usage history to facilitate meeting demand of the remote device, and cause the one or more geographically separated computing nodes to automatically use resources of the one or more geographically separated computing nodes to facilitate meeting demand of the remote device based on the prediction using the artificial intelligence system, as taught in combination with He, for the typical benefit of optimizing resource usage by taking into account predicted future resource usage.

As to claim 6, Yu and He disclose wherein the usage history includes usage history of one or more of: one or more processing units of the one or more geographically separated computing nodes and storage devices of the one or more geographically separated computing nodes (see He at paragraph 14, 36, 37, 39, 55, 69-70).

As to claim 13, while Yu discloses determining current resource availability at a cell site to provide cellular telecommunications service (see Yu at paragraph 25, 37, 55, 58, 63), they fail to specifically disclose wherein the determining availability includes predicting availability of the respective computing resource at the cell site using an artificial intelligence system that learns to predict the availability of the respective computing resources at the cell site based on usage history of the cell site.
In an analogous art, He discloses a distributed computing system (Fig. 1-3; paragraph 14) which will determine the availability for allocation of resources of one or more geographically separated computing nodes (paragraph 23-25, 39, 71-73) wherein the determining availability includes predicting availability of the respective computing resource at the cell site using an artificial intelligence system that learns (paragraph 37) to predict the availability of the respective computing resources at the cell site based on usage history of the cell site (paragraph 34, 37, 39, 55, 69-70) so as to optimize resource usage by taking into account predicted future resource usage (paragraph 23, 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s system to include wherein the determining availability includes predicting availability of the respective computing resource at the cell site using an artificial intelligence system that learns to predict the availability of the respective computing resources at the cell site based on usage history of the cell site, as taught in combination with He, for the typical benefit of optimizing resource usage by taking into account predicted future resource usage.

As to claim 14, Yu and He disclose wherein the predicting availability of the respective computing resource at the cell site using an artificial intelligence system results in predicting different availability of the respective computing resource at the cell site based on one or more of: time of day, day of week, time of month, month of year, time of year, and geographic location of the cell site (see He at paragraph 13, 36, 44).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424